989 F.2d 505
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lisa L. SAFAR, Social Security No. xkx-oi-hkzl Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Appellee.
No. 92-2971
United States Court of Appeals,Eighth Circuit.
Submitted:  March 19, 1993.Filed:  April 1, 1993.

Before BOWMAN, MORRIS SHEPPARD ARNOLD, Circuit Judges, and KYLE,* District Judge.
PER CURIAM.


1
Lisa L. Safar appeals the judgment of the District Court1 affirming the Secretary's denial of her claim for Supplemental Security Income.  The denial of benefits was on the ground that she was not disabled as defined in the Social Security Act.


2
For reversal, Safar contends that the Administrative Law Judge erred (1) in finding her testimony regarding the severity of her headaches not credible, (2) by not giving more weight to the opinion of her treating physician, and (3) in finding that her non-exertional impairments did not significantly affect her ability to perform substantial gainful activity.


3
Having carefully considered the administrative record as well as the briefs and arguments of the parties, we conclude that no error of law appears and that the decision of the Secretary is supported by substantial evidence on the record as a whole.  We also conclude that an opinion would have no precedential value.


4
Accordingly, the judgment of the District Court is summarily AFFIRMED.  See 8th Cir.  R. 47B.



*
 *The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska